Exhibit VOLT INFORMATION SCIENCES ANNOUNCES AMENDMENTS TO CREDIT AGREEMENTS New York, New York, February 9, 2010 – Volt Information Sciences, Inc. (NYSE: VOL) today announced that it has entered into agreements with its lenders that extends the time for delivery by the Company of its audited financial statements for fiscal year 2009 to May 10, 2010. The Company also reported that it had received a routine letter that the New York Stock Exchange sends to listed companies when late in filing their annual reports with the Securities and Exchange Commission.The letter affords the Company an additional six months to file its annual report. Jack Egan, the Company’s Chief Financial Officer, stated “We are pleased with the continued support from our participating financial institutions as we work through the complicated restatement process related to our Computer Systems segment.We currently expect to complete the process within the time frame agreed upon with our lenders and as required by the New York Stock Exchange.” About Volt Information Sciences, Inc.
